Citation Nr: 0125343	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-25 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an effective date earlier than October 12, 
1995, for assignment of a schedular evaluation of 100 
percent for post-traumatic stress disorder (PTSD), with 
major depression.

2. Entitlement to an effective date earlier than October 12, 
1995, for a grant of a total disability evaluation based 
on individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1968 and from December 1975 to December 1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1999 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


FINDING OF FACT

It was factually ascertainable on June 26, 1995, that the 
veteran was demonstrably unable to obtain or retain 
employment by reason of service connected PTSD with major 
depression.


CONCLUSION OF LAW

An effective date of June 26, 1995, for assignment of an 
evaluation of 100 percent for PTSD with major depression and 
a grant of TDIU is warranted.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.400, 20. 200, 20.201, 20.302 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to an earlier effective date for a schedular 
evaluation of 100 percent for PTSD with major depression and 
TDIU. The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claims and that the notice provisions of the VCAA 
have been complied with.  The Board will, therefore, proceed 
to consider the veteran's claims on the merits. See Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

The veteran's representative has argued that the veteran's 
claim of entitlement to service connection for PTSD, which 
included a claim for the maximum (100 percent) evaluation 
available for the disability, remained pending at the time of 
the rating decision of September 1999, which granted an 
evaluation of 100 percent for PTSD, and so the effective date 
of the assignment of the 100 percent evaluation should have 
been the effective date of the grant of service connection 
for PTSD, June 6, 1991, the date of claim for that benefit.  
The Board disagrees.

A rating decision in September 1991 granted the veteran's 
claim of entitlement to service connection for PTSD and 
assigned an evaluation of 50 percent, effective June 6, 1991.  
In October 1991, the RO notified the veteran of the rating 
action and advised him of his procedural and appellate 
rights.  Within one year of October 21, 1991, the date of 
notification, the veteran did not file a notice of 
disagreement with the rating decision of September 1991, 
which became final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302 (2001).

The RO received a summary of the veteran's hospitalization at 
a VA Medical Center in March 1992 for treatment of PTSD and, 
in a rating decision of August 1992, took the following 
action: granted a temporary total evaluation for PTSD under 
the provisions of 38 C.F.R. § 4.29 from January 29, 1992, to 
March 31, 1992; and denied entitlement to an evaluation in 
excess of 50 percent for PTSD prior to January 29, 1992, or 
subsequent to March 31, 1992.  The veteran did not file a 
notice of disagreement with the rating decision of August 
1992, which became final.

The RO received a summary of the veteran's hospitalization at 
a VA Medical Center in January 1993 for psychiatric treatment 
and, in a rating decision of May 1993, denied entitlement to 
a temporary total evaluation under the provisions of 
38 C.F.R. § 4.29, because the veteran's hospitalization was 
for less than the required 21 days, and, also, denied 
entitlement to an evaluation in excess of 50 percent for 
PTSD.  On May 26, 1993, the RO notified the veteran of the 
rating action.

In January 1994, the RO received statements from the 
veteran's representative and from the veteran.  The veteran's 
representative stated, "This veteran receives treatment on a 
continual basis for his SC PTSD at VAMC in Oklahoma City and 
his condition continues to increase in severity.  It is 
requested that the veteran be scheduled for a C+P exam and 
that he be considered for increased evaluation."  The veteran 
stated, inter alia, that, "I wish to reopen my claim for I/R 
on my S/C disabilities.  The PTSD condition has become much 
worse, requiring continual treatment."  The RO accepted these 
statements as a claim of entitlement to an increased 
evaluation for PTSD, arranged for a psychiatric examination 
of the veteran in February 1994 and, after receipt of the 
report of that examination, denied entitlement to an 
evaluation in excess of 50 percent for PTSD by a rating 
decision in March 1994.

The veteran's current representative argues that the 
statements submitted in January 1994 by the veteran and his 
representative at that time constituted a notice of 
disagreement with the rating decision of May 1993.  
Consideration of that argument involves inquiry into the 
definition of a notice of disagreement.  The applicable 
regulation provides that:

A written communication from a claimant or his or her 
representative 
expressing dissatisfaction or disagreement with an 
adjudicative 
determination by the agency of original jurisdiction 
and a desire to 
contest the result will constitute a Notice of 
Disagreement. While 
special wording is not required, the Notice of 
Disagreement must be in 
terms which can be reasonably construed as disagreement 
with that 
determination and a desire for appellate review.  
38 C.F.R. § 20.201.    

Because the statements submitted in January 1994 cannot 
reasonably be construed as disagreement with the rating 
decision of May 1993 or as a desire to contest the result of 
that rating action, the Board finds that those statements did 
not constitute a notice of disagreement but rather asserted a 
claim of entitlement to an increased evaluation and requested 
a rating examination.

In a statement received on October 12, 1995, the veteran 
asserted a claim of entitlement to an increased evaluation 
for PTSD, rated at that time as 50 percent disabling.  
Ultimately, the increased rating claim of October 12, 1995, 
was granted by the rating decision of September 1999, which 
assigned a schedular evaluation of 100 percent for PTSD.  The 
rating decision of September 1999 also granted entitlement to 
TDIU.  The RO assigned an effective date of October 12, 1995, 
for the grant of an evaluation of 100 percent for PTSD and 
the grant of TDIU.  The Board finds that October 12, 1995, 
was the date of receipt of the claim for those benefits.  

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2001).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).  In the veteran's case, the question 
for consideration is whether it was factually ascertainable 
during the year prior to October 12, 1995, that the veteran 
was entitled to a schedular evaluation of 100 percent for 
PTSD with major depression and/or to TDIU.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

During the year October 12, 1994, to October 12, 1995, 
38 C.F.R. § 4.132, Diagnostic Code 9411 provided that a 
50 percent rating for PTSD required that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels be so reduced as to result in considerable 
industrial impairment.  A 70 percent rating required that the 
ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating required that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  The 
United States Court of Appeals for Veterans Claims held, 
however, that the criteria in 38 C.F.R. § 4.132 for a 
100 percent rating for psychiatric disability were each 
independent basis for granting a 100 percent evaluation and 
that, whenever unemployability was caused solely by a 
service-connected mental disorder, a 100 percent schedular 
rating was warranted.  Johnson v. Brown, 7 Vet. App. 95 
(1995).  

Applicable regulations also provided that total disability 
ratings for compensation might be assigned where the 
schedular rating was less than total when the disabled person 
was unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there was only one such disability, the 
disability shall be ratable at 60 percent or more and that, 
if there were two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (1995).

The record reveals that, in September 1991, the Social 
Security Administration (SSA) found that the veteran was 
disabled since March 1991 for the purpose of SSA disability 
benefits.  The primary diagnosis was major depression and the 
secondary diagnosis was anxiety disorder.  It is not 
necessary for the Board to reach the question of whether the 
SSA decision established that it was factually ascertainable 
that the veteran was entitled to a schedular evaluation of 
100 percent for PTSD with major depression or TDIU, because a 
claim for those VA benefits was not filed within one year of 
March 1991.  In fact, it was not until May 1997 that the 
veteran submitted a copy of the SSA decision in his case, so 
the SSA decision in September 1991 did not constitute a claim 
by the veteran at that time for TDIU benefits from VA.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As 
noted above, the veteran filed his claim for TDIU in October 
1995.

At a VA psychiatric examination in February 1994, the 
diagnoses on Axis I were PTSD, moderate, and major 
depression, recurrent, mild to moderate.  The examiner found 
that the veteran's condition was unchanged since 1991; he 
continued to have difficulty with PTSD, depression, 
borderline personality disorder, and recurrent suicidal 
thoughts, but he was not suicidal at the time of the 
examination.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 45.  The Board notes that the GAF 
scale is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  A GAF score of 45 denotes serious symptoms or any 
serious impairment in social, occupational, or school 
functioning (for example, no friends, unable to keep a job).  
If the examiner's report is considered to contain an opinion 
that the veteran was unemployable by reason of service 
connected PTSD with major depression, nevertheless, the 
veteran did not file claims of entitlement to a schedular 
evaluation of 100 percent for PTSD or to TDIU within one year 
of the February 1994 examination, and so the report of that 
examination does not establish that it was factually 
ascertainable that the veteran was entitled to those benefits 
during the year October 12, 1994, to October 12, 1995.  
Similarly, reports that the veteran was hospitalized at a VA 
Medical Center in April 1994 and July 1994 for evaluation of 
suicidal ideation do not establish entitlement to the 
benefits which the veteran is seeking in his current appeal.

VA mental health clinic treatment notes dated from January 
1995 to December 1995 show that the veteran was seen in 1995 
by 2 therapists.  In their notes, the therapists did not make 
any findings as to the veteran's employability or 
unemployability.  Therefore, the 1995 VA mental health clinic 
treatment notes do not provide a basis on which a finding 
might be made that the veteran was entitled to schedular 
evaluation of 100 percent for PTSD with major depression or 
to TDIU.

A VA hospital summary shows that the veteran was admitted to 
a VA Medical Center for psychiatric treatment on June 26, 
1995, after taking an overdose of 60 tablets of an anti-
depressant medication.  On admission, the GAF score was 41 to 
50.  He had a history of previous suicide attempts.  During 
hospitalization, he received 6 sessions of electroconvulsive 
therapy (ECT), after which he did not exhibit subjective or 
objective signs of depression but continued to have lingering 
problems with PTSD and childhood sexual abuse.  At hospital 
discharge in late August 1995, a GAF score of 51 to 60 was 
assigned, which denotes moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
DSM-IV 32.

Despite the GAF score assigned at hospital discharge in 
August 1995, the Board finds that it was factually 
ascertainable on June 26, 1995, the date of hospital 
admission, that the veteran was demonstrably unable to obtain 
or retain employment at that time, and so he was entitled to 
a schedular evaluation of 100 percent for PTSD with major 
depression.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995); Johnson.  Therefore, he is 
entitled to an effective date of June 26, 1995, for 
assignment of an evaluation of 100 percent for PTSD with 
major depression.  38 C.F.R. § 3.400(o)(2).  He is also 
entitled to an effective date of June 26, 1995, for a grant 
of TDIU.  38 C.F.R. §§ 4.16, 3.400(o)(2). 


ORDER


An effective date of June 26, 1995, for assignment of a 
schedular evaluation of 100 percent for PTSD with major 
depression is granted.

An effective date of June 26, 1995, for a grant of TDIU is 
granted.



		
	Bruce Kannee
	Member, Board of Veterans' Appeals



 

